DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 06/23/2022 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, applicant’s amendments introduced new objections.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome some of the claim rejection(s). 
Applicant’s argument that paragraphs [0013] and [0072] of applicant’s published application clearly defined the term “stone like material” is not found persuasive. Paragraphs [0014] and [0072] fail to provide a reasonably clear and exclusive definition, leaving the claim language without objective boundaries. Examiner respectfully submits that examples/possibilities are not definitions. Due to the subjective term “stone like”, the definiteness requirement is not satisfied by merely offering examples/possibilities that satisfy the term within the specification. See MPEP § 2173.05 (b) IV. Thus, the 112b rejections are maintained. 
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s amendments and arguments have overcome the rejections. Applicant’s arguments against Yamamoto and Arnold are found persuasive. 
Notes
In  view of current claim 1 and claim 33, claim 1 does not necessarily require that the polishing steps occurs before the pattern is printed on the top surface of the engineered stone as applicant argues/desires in pg. 3 of the Remark’s dated 06/23/2022.
Presence of withdrawn claims that do not meet the rejoinder requirements may slow prosecution.  
Claim Objections
Claim(s) 1 and 25 is/are objected to because of the following informalities: 
Claim 1, “curing the organic UV curable ink” should be changed to --curing the at least one organic UV curable ink--. 
Claim 25, “the protective layer comprises a curable resin” should be changed to --the protective layer comprises a cured resin-- because the protective layer is formed after its resin is cured. In other words, curable/uncured resin does not provide the protective function to the layer.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 11-12, 23-30 and 33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “stone like material” which is indefinite. The term “stone like” is a relative term which renders the claim indefinite. The term “stone like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While Paragraphs [0014] and [0072] of applicant’s published application provide examples/possibilities of stone like materials, the paragraphs fail to provide a reasonably clear and exclusive definition, leaving the claim language without objective boundaries. Possibilities/examples are not definitions. It is unclear when a material qualifies as a stone-like material. Due to the subjective term “stone like”, the definiteness requirement is not satisfied by merely offering examples/possibilities that satisfy the term within the specification. See MPEP § 2173.05 (b) IV. Examiner recommends applicant to remove the term from the claim or replace it with --particulate material--.
Claim(s) 11-12, 23-30 and 33 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Allowable Subject Matter
Claims 1, 11-12, 23-30 and 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The reasons for allowance are the same as those presented by the Attorney in the Remarks submitted on 06/23/2022.
No other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combining to render the claimed invention obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743